DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 24-29 and 31-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 24-29 and 39-41 are rejected under 35 U.S.C. 102(a) as being anticipated by Tashiana (US Patent No. 8,919,549).
	Regarding claim 24, Tashiana discloses an accessory for a portable electronic device (Fig. 1b a flat flip case 10), the portable electronic device having opposed front and rear device faces (Col. 4 line 2; e.g.., wireless device) , the front device face including a device screen (inherency), the accessory comprising:
	an attachment mechanism magnetically attachable to the rear device face (Col. 3 lines 50-53, lines 61-62; e.g., the cover 22 includes side shielding members 21a and 21b and is attached to the case body 23 by elastic material 24 or some other flat material); and
	a privacy shield (Fig. 2a cover shield 22) pivotably connected to the attachment mechanism (Col. 4 lines 5-7; e.g., the shielded cover 31 flips forward and rearwardly over the case body 34 for shielding purposes depending on whether the user is speaking on the phone, holding, or storing the phone (see arrows)),
	the privacy shield being pivotable between a mouth concealing position, and a storage position (Col. 2 lines 49-50; e.g., FIG. 2c shows the shield in a front position in front of the phone while FIG. 2d shows the shield in a rear position behind the phone),
	in which the privacy shield is positioned against the attachment mechanism and overlies the rear device face (Fig. 2d, Fig. 3c; Col. 4 lines 9-10; e.g., FIG. 3b and FIG. 3c show the shield 12 in a forward and rear position with respect to the cell phone).  
	Regarding claim 25, Tashiana discloses the accessory of claim 24, wherein the attachment mechanism comprises an attachment magnet configured to interact with a device magnet (Col. 3 lines 61-62).  

	Regarding claim 27, Tashiana discloses the accessory of claim 26, wherein, in the screen protector position, the privacy shield is magnetically coupled to the attachment mechanism (Fig. 1a; Fig. 2a; col. 2 lines 44-45; e.g., FIG. 2a and FIG. 2b discloses a fixed bent edging flip case 20 wherein the cover 22 includes side shielding members 21a and 21b and is attached to the case body 23 by elastic material 24).  
	Regarding claim 28, Tashiana discloses the accessory of claim 24, wherein the privacy shield is pivotable to a screen blocking position, in which the privacy shield extends over the front device face and blocks at least a portion of the device screen (Col. 2 lines 49-50; see FIG. 2c shows the shield in a front position in front of the phone .  
	Regarding claim 29, Tashiana discloses the accessory of claim 24, wherein, in the mouth concealing position, the privacy shield is positioned between 80 and 110 degrees relative to the attachment mechanism (Col. 5 lines 21-25; e.g., the cover further includes outwardly extending sides which bend to engage the transverse surfaces).  
	Regarding claim 39, Tashiana discloses the accessory of claim 24, wherein the privacy shield is pivotable to a stand position in which the privacy shield extends over the rear device face and is positioned away from the attachment mechanism (Col. 3 lines 39-40; e.g., The cover or shielded flap 12 folds forward when the user is talking on the wireless device then flips backward completely behind the wireless device).  
	Regarding claim 40, Tashiana discloses the accessory of claim 25, wherein the attachment mechanism is flexible and resilient, the flexible and resilient attachment mechanism 
	Regarding claim 41, Tashiana discloses the accessory of claim 40, wherein the flexible and resilient attachment mechanism comprises at least one of rubber and silicone (Col. 3 lines 50-53). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-38, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiana in view of Gander et al. (US 2015/0381785; Cited in IDS).
	Regarding claim 33, Tashiana discloses the accessory of claim 24, fails to specifically disclose wherein the privacy shield has opposed internal and external shield faces, the accessory comprising a storage compartment attached to the external shield face. 
	However, Gander discloses the privacy shield has opposed internal and external shield faces, the accessory comprising a storage compartment attached to the external shield face (Fig. 1C; paragraph [0091]).

Regarding claim 34, Tashiana in combination with Gander discloses the accessory of claim 33, wherein the storage compartment and privacy shield are integrally formed (Gander: paragraphs [0091], [0113]).  
Regarding claim 35, Tashiana in combination with Gander discloses the accessory of claim 33, further comprising one or more ramps, each ramp being positioned to smooth a transition between the external shield face and at least a portion of the storage compartment (Gander: paragraph [0122]).  
Regarding claim 36, Tashiana in combination with Gander discloses the accessory of claim 35, wherein each of the one or more ramps is integrally formed with the storage compartment (Gander: paragraph [0122]).  
Regarding claim 37, Tashiana in combination with Gander discloses the accessory of claim 35, wherein each of the one or more ramps is integrally formed with the privacy shield (Tashiana: paragraph [0091]) and (Gander: paragraph [0122]).  
	Regarding claim 38, Tashiana in combination with Gander discloses the accessory of claim 33, wherein the storage compartment includes a moveable lid (Tashiana: Fig. 4 see top cover 43).  

	However, Gander discloses the privacy shield is pivotally connected to the attachment mechanism by a hinge (paragraphs [0093], [0097]).
	Therefore, taking the teachings of Tashiana in combination of Gander as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to pivot the privacy shield connected to the attachment mechanism by a hinge in order to provide privacy when a user does not want others to see sensitive information on the device screen.
	Regarding claim 43, Tashiana in combination with Gander discloses wherein the hinge is flexible and resilient, the flexible and resilient hinge allowing the privacy shield to pivot relative to the attachment mechanism by deforming (Tashiana: Col. 3 line 52).  

Allowable Subject Matter
Claims 31, 32, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648